NUMBER 13-10-00014-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JUAN SALINAS,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                       Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.



                         MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Vela
                    Memorandum Opinion Per Curiam

       Appellant, Juan Salinas, attempts to appeal his conviction for burglary of a

habitation.   The trial court has certified that this Ais a plea-bargain case, and the

defendant has NO right of appeal@ and that Athe defendant has waived the right of

appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On January 11, 2010, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On May 12, 2010, the case was abated to the trial court for a status of appeal

hearing at which time the trial court clarified that it had not granted permission to appeal.

Counsel subsequently filed a letter brief with this Court. Counsel=s response does not

establish that the certification currently on file with this Court is incorrect or that appellant

otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are denied as moot.



                                                                   PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of June, 2010.




                                               2